Citation Nr: 0212776	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  95-20 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from November 1960 to 
January 1963.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida that found that new 
and material evidence sufficient to reopen a claim for 
service connection for a psychiatric disorder had not been 
submitted.  

In September 1997, a personal hearing was held in Washington 
D.C. before the undersigned, who is the Board Member making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102.  
Subsequent to that hearing, the case was remanded to the RO 
in January 1998, for additional development.  

Upon receipt of additional medical evidence, the RO 
determined that new and material evidence sufficient to 
reopen the previously denied claim for service connection for 
an acquired psychiatric disorder had been received.  In a May 
2000 Supplemental Statement of the Case (SSOC), the RO 
explained that the claim had been reopened and then denied 
after a de novo review.  In November 2000, the case was again 
remanded for additional development; the RO has now returned 
the case to the Board for appellate review.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  An acquired psychiatric disorder clearly and unmistakably 
preexisted service.

3.  It is as likely as not that the appellant's preexisting 
acquired psychiatric disorder was aggravated by service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the appellant, 
the evidence is in equipoise and warrants service connection 
for the aggravation in active service of a preexisting 
psychiatric disorder.  38 U.S.C.A. §§ 1101, 1131, 1132, 1133, 
1153, 5102, 5103, 5103A, and 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.306 (2001); 66 Fed. Reg. 45,620 
et seq. (Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
grants the appellant's claim for service connection for his 
currently diagnosed dysthymia based on the in-service 
aggravation of his preexisting acquired psychiatric disorder.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. § 3.303.  
Disorders that occur during service or are superimposed on 
congenital or developmental defects may be service connected.  
A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).

Review of the service medical records reveals that the 
appellant underwent an entrance into service medical 
examination in October 1960; he reported a history of 
depression or excessive worry and nervous trouble.  The 
examining doctor noted that family disputes had caused 
nervousness with loss of appetite and weight loss, as well as 
depression and worry.  However, the examiner stated that the 
condition did not appear to be disabling.  In November 1960, 
the appellant sought psychiatric treatment for extreme 
tension and mood swings.  He spoke with a social worker about 
his marital problems and was advised to handle his feelings 
and function in the service; no further action was indicated 
by the social worker.  In August 1961, the appellant 
underwent a re-enlistment examination; he again complained of 
depression or excessive worry.  On examination, he was found 
to be psychiatrically normal.  

A year later, the appellant was hospitalized at the Nuremberg 
Hospital after he took an overdose of tranquilizers on 
November 15, 1962.  The diagnosis rendered at the time was 
emotional instability reaction, chronic moderate, manifested 
by low stress tolerance, suicidal gesture, excessive 
alcoholic intake, difficulties in his interpersonal 
relationships, marital instability predisposition.  The 
narrative summary indicates that the appellant had been sent 
to his dispensary physician because he had stated that he 
wanted to kill himself.  He reported complaints of 
nervousness and depression for many months and prior to 
entering the service.  The appellant had been divorced one 
year prior to his hospital admission, and he was anxious to 
get married again, but his intended spouse was in the United 
States and he was in Germany.  The appellant was prescribed a 
mild tranquilizer; subsequently, after drinking alcohol, he 
ingested the whole box of tablets.  The appellant was 
admitted to the hospital in an unconscious state.  The 
hospital discharge diagnosis was of an emotional instability 
reaction.  The suicidal gesture was thought to be a plea for 
help and an attempt to manipulate the environment.  The 
appellant was subsequently released from active service.  The 
psychiatric finding on his December 1962 separation 
examination was emotional instability reaction.

Post-service, the appellant received psychiatric treatment in 
1967, when he was variously diagnosed with focal physical 
psychomotor; emotionally unstable personality; inadequate 
personality; and a character disorder with marked inability 
to withstand stress.  A June 1967 psychiatric evaluation 
noted that there was a long history of instability and that 
the appellant's behavior had been characterized by frequent 
angry outbursts and impulsive behavior since his 1962 
hospitalization and that he had again attempted suicide in 
1964 or 1965.  The psychiatrist stated that the appellant's 
difficulty "would best fit in with the old psychiatric 
descriptive diagnosis of neurasthenia."  

In August 1982, the appellant was diagnosed at a VA facility 
with adult situational reaction.  A VA psychiatric 
consultation dated in August 1993 noted that the appellant 
had had episodic depressions since 1961.  In September 1995, 
he was clinically assessed with depression.  More recent 
treatment records reveal that the appellant was treated at a 
VA facility in May 1997 for a major depressive episode.  In 
August 1997, he was diagnosed with dysthymic disorder; that 
diagnosis is carried by the appellant in his VA mental health 
treatment in 2000 and 2001.  

A VA psychiatrist reviewed the appellant's claims file and 
issued a medical opinion in February 2000.  The psychiatrist 
indicated that if the appellant had been having nervousness 
and anxiety prior to service, it was more likely that his 
participation in the military service had exacerbated an 
underlying condition.  The doctor noted that it was apparent 
that the patient had been using alcohol one year prior to his 
suicide attempt and said that in many cases where patients 
have underlying depression and anxiety, alcohol is used to 
medicate some of these symptoms.  The psychiatrist said that 
the appellant may have had an underlying psychiatric illness; 
for example, an underlying mood disorder such as dysthymia or 
major depression and he may also have had an underlying 
anxiety disorder, such as generalized anxiety disorder.

The psychiatrist indicated that rendering a clear diagnosis 
based on the records that were a little sketchy and unclear 
was difficult.  However, the doctor stated that it was 
reasonable to assume that there may have been an underlying 
psychiatric diagnosis and disorder prior to the appellant's 
entry into service and that being in the military service may 
have exacerbated the disorder to a certain extent.  The 
psychiatrist opined that "most likely" the appellant's in-
service condition was a psychiatric disorder that pre-existed 
service and was aggravated by the service.  The psychiatrist 
further stated that he did feel that the appellant did have 
an underlying disorder with symptoms prior to service; 
however, the extent of social impairment based on the medical 
records was unclear, although it was clear that the disorder 
was significantly exacerbated while the patient was in the 
military to the point that he attempted an overdose, which, 
by the records, he had not done previously.

The VA psychiatrist opined: "In summary, it does appear to 
me that [the appellant] had a pre-existing underlying 
psychiatric disorder which may have consisted of depression 
and anxiety, and there may have been an underlying difficulty 
with alcohol, or the alcohol may have been used as self-
medication for some of the overlying symptoms.  However, it 
does also appear that the patient's symptoms were aggravated 
once joining the service to the point that he did attempt an 
overdose.  The extent of the premorbid condition prior to his 
entering the service cannot be established based on the 
medical records that are available."

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  In this regard, it is the policy of 
the VA to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the veteran.  
By reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.

There is medical evidence of record indicating that the onset 
of the appellant's psychiatric disorder predated his service 
in the Army, as evidenced by his report of depression and 
excessive worry at entrance and by the clinical finding in 
1962 that the appellant's psychiatric disorder existed prior 
to service.  There is evidence of record that the appellant 
was hospitalized for psychiatric symptomatology more than 
once during his childhood.  Therefore, the Board finds that 
there is clear and unmistakable (obvious or manifest) 
evidence of record to demonstrate that a psychiatric 
disability existed prior to service to rebut the presumption 
of soundness.  

Resolving the benefit of the doubt in favor of the appellant, 
the evidence is in equipoise and warrants service connection 
for aggravation of a pre-existing a psychiatric disorder that 
was most likely manifested by his symptoms of depression and 
nervousness culminating in a suicide attempt during service.  
A psychiatric disorder, currently diagnosed as dysthymia, may 
therefore be service connected.

In light of the allowance of appellant's claim of entitlement 
to a psychiatric disorder, the Board finds that there has 
been substantial compliance with the notice and assistance 
provisions of the VCAA and its implementing regulations, 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)) and that the evidence of record is adequate.  

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate this claim for 
benefits.  The appellant has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 9 
Vet. App. 341, 344 (1996).  VA has obtained pertinent medical 
records and has afforded the appellant a medical examination.  
Veterans Claims Assistance Act of 2000, Pub L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 5103.  
Therefore, the Board finds that VA has completed its duties 
under the VCAA and all applicable law, regulations and VA 
procedural guidance.  38 C.F.R. § 3.103.


ORDER

Service connection for aggravation of an acquired psychiatric 
disorder is granted.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

